

116 HR 8300 IH: Highways Coronavirus Relief Act
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8300IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Mr. Langevin (for himself, Mr. Johnson of South Dakota, and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide for a temporary increase to the Federal share for certain highway projects, and for other purposes.1.Short titleThis Act may be cited as the Highways Coronavirus Relief Act.2.Temporary modifications to Federal share payable(a)DefinitionsIn this section:(1)Covered fundsThe term covered funds means—(A)funds apportioned to a State under section 104 of title 23, United States Code; and(B)funds allocated to Puerto Rico under section 165 of that title.(2)StateThe term State means any of the 50 States and the District of Columbia. (b)Temporary modificationNotwithstanding section 120 of title 23, United States Code, or any other provision of law, except as provided in subsection (f), at the request of a State or Puerto Rico, as applicable, the Federal share applicable with respect to covered funds shall be up to 100 percent for obligations described in subsection (c).(c)Obligations describedThe obligations referred to in subsection (b) are—(1)obligations that, on the date of enactment of this Act, are existing and unliquidated; or(2)obligations made during the period beginning on the date of enactment of this Act and ending on September 30, 2021.(d)Existing obligationsAn increased Federal share under this section shall only be applied to an obligation described in subsection (c)(1)—(1)during the period beginning on the date of enactment of this Act and ending on September 30, 2021; and(2)if the obligation remains unliquidated at the time of modification of the Federal share under this section.(e)Continuation of increased Federal share(1)In generalExcept as described in paragraph (2), if an increased Federal share is applied under this section to an obligation described in subsection (c), the increased Federal share shall continue to apply after September 30, 2021. (2)DeobligationIf an increased Federal share is applied under this section to an obligation described in subsection (c) and the funds are deobligated on or after October 1, 2021, this section shall not apply to any reobligation of the funds.(f)ExceptionSubsection (b) shall not apply to amounts initially authorized under section 115 of title 23, United States Code, in or after fiscal year 2021.